Exhibit 99.1 Contact: James H. Foglesong Chief Financial Officer Phone: (219) 873-2608 Fax: (219) 874-9280 Date:August3, 2007 FOR IMMEDIATE RELEASE Horizon Bancorp Announces Second Quarter Earnings Michigan City, Indiana (NasdaqGM: HBNC) – Horizon Bancorp today announced its unaudited financial results for the quarter and six months ended June 30, 2007. Net income for the second quarter of 2007 was $2.016 million or $.62 per fully diluted share.This compares to $1.834 million or $.57 per fully diluted share for the same quarter of the prior year.Year-to-date net income was $3.860 million or $1.19 per fully diluted share compared to $3.283 million or $1.02 per fully diluted share for the same period of the prior year. This represents a 9.9% increase in quarterly net income and a 17.5% increase for the first six months when compared to the same prior year periods. During the second quarter of 2007, the Company discontinued its wholesale mortgage operation.A charge of $133 thousand for severance and other costs related to the termination was taken in the quarter. The reduction in annual compensation cost is estimated to be $567 thousand. The wholesale division was not profitable, and the general business climate for high loan to value second mortgage loans had deteriorated to the point where the future outlook for this business line no longer made economic sense for Horizon. In addition, Horizon recently announced a reduction of 12 employees from among its various business lines. Horizon has taken this cost cutting action based on current business conditions, the recommendations of external consultants and after a review of third party independent benchmarking data. A charge of approximately $94 thousand will be taken in the third quarter of 2007 to cover severance costs related to this reduction in work force. The ongoing annual savings from these reductions are estimated at $740 thousand. Craig M. Dwight, Horizon’s President and Chief Executive Officer stated, “Horizon’s goal is to be a top performing financial institution and in order to achieve this goal, we sometimes must take cost cutting actions to improve our efficiency.In addition to Horizon’s efficiency improvement efforts, the Company has been successful in increasing non-interest income primarily in the areas of trust income and gain on sale of mortgage loans.As a result of these efforts, we are pleased to report increased net income despite the general tightening of interest spreads.” Net interest income for the quarter ended June 30, 2007 was $2.016 million, an increase of $182 thousand over the same period of the prior year. This increase resulted from an increase in average earning assets from the same quarter of the prior year of $63 million or 6.3%. The impact from the earning asset growth was partially offset by a decline in net interest margin, which fell from 3.11% for the second quarter of 2006 to 3.00% in the second quarter of 2007. Net interest margin, while down from the same quarter of the prior year, increased from the first quarter of 2007 by 15 basis - MORE - Pg. 2 Cont.Horizon Announces 2nd Quarter Earnings points. The improvement was the result of earning asset growth in both commercial and consumer loans and additional long-term debt, which has a lower rate than the short term funding these borrowings replaced. For the first six months of 2007, net interest income was approximately level with the first six months of the prior year. Contributing to net interest income in the first six months of 2006 was approximately $330 thousand of income, related to commercial loans that were acquired at a discount in the Alliance Bank acquisition and were paid in full during the period. There was no such income in 2007. Non-interest income increased $609 thousand or 25.6% from the second quarter of 2006 and has increased $1.443 million or 32.7% for the first six months of 2007.The main contributing factors were: (a) an increase in the gain on sale of loans as the company is now selling approximately 90 % of its conventional mortgage production compared to approximately 50% in the prior year, (b) fiduciary income increased due to an increase in assets under administration and a fee increase implemented in January of 2007, (c) the increase in cash surrender value in bank owned life insurance related to additional insurance added during January 2007, and (d) no securities losses recorded during 2007. Other non-interest income is down from the first quarter of 2007, due to a decline in fees related to brokering non-conforming mortgage loans. Non-interest expense increased $548 thousand or 7.4% from the second quarter of 2006 and $890 thousand or 6.0% for the first six months. The increase in salary expense relates primarily to the wholesale mortgage lending operation, which was initiated in June of 2006. The increase in salaries and benefit expense from the first quarter of 2007 relates to the accrual for severance payments primarily due to the discontinuance of the wholesale mortgage lending operation. On June 30, 2007, Horizon’s total assets were $1.192 billion, compared to $1.222 billion on December 31, 2006. Cash and cash equivalents declined due to a large cash item deposited on the last day of 2006. Investment securities decreased as maturities are being used to fund loan growth rather than being replaced. Loans held for sale include both mortgages and indirect consumer loans. During the second quarter of 2007, Horizon began originating indirect loans in Illinois with the intent to sell these loans. The first sale of indirect consumer loans is scheduled to occur in the third quarter. Loans have increased $5.6 million since December 31, 2006. Growth in commercial, conventional real estate and installment loans was offset by a decline of $28 million in mortgage warehouse loans. Due to a decline in residential mortgage activity, including sub-prime lending, the mortgage warehouse lending area declined early in the year and has run consistently at the current levels for most of the year. Commercial loans had strong growth, increasing over $18 million during the second quarter for a total increase of $27.5 million since year-end. The majority of the growth came in commercial real estate loans. Consumer loans increased due to indirect loans originated within Horizon’s normal market area, which are held in the portfolio. Also impacting consumer loans was approximately $6 million of home equity loans originated and held for sale by the wholesale mortgage area which were moved to the consumer loan permanent portfolio. Deposits declined, as a large deposit made by a local municipality at year-end 2006 was withdrawn in the normal course of business in early January 2007. Total average deposits for the second quarter of 2007 decreased from the first quarter by approximately $32.2 million. Public fund certificates of deposit have become very competitive, and therefore, Horizon has sought other funding sources, - MORE - Pg. 3 Cont. Horizon Announces 2nd Quarter Earnings which are less expensive. Certificates of deposit have been the product of choice by consumers. This deposit category has grown over $15.2 million during the first six months of 2007. Horizon’s allowance for loan losses at June 30, 2007 was $8.7 million, or 1.02% of gross loans, compared to $8.7 million or 1.04% at December 31, 2006.Non-performing assets at June 30, 2007 were $2.6 million or 0.30% of gross loans compared to $3.2 million or 0.40% of gross loans at March 31, 2007 and $2.7 million, or 0.32% of gross loans, at December 31, 2006.The decrease in non-performing assets since the end of March occurred primarily in commercial and real estate loans. Horizon considers the allowance for loan losses to be adequate to cover losses inherent in the loan portfolio as of June 30, 2007. Stockholders' equity totaled $63.2 million at June 30, 2007 compared to $61.9 million at December31, 2006. At June 30, 2007, the ratio of stockholders' equity to total assets was 5.30% compared to 5.06% at December 31, 2006.Book value per common share at June 30, 2007 increased to $19.77 compared to $19.37 at December 31, 2006. Other items A full service branch was opened in Benton Harbor, Michigan in April of 2007. Horizon will soon begin construction of a branch in Valparaiso, Indiana with completion scheduled for first quarter 2008. Construction will begin in October on a full service branch in Merrillville, Indiana with opening scheduled for the second quarter 2008. On June 12, 2007, Horizon increased its quarterly dividend from $0.14 per share to $0.15 per share. This represents an increase of 7.1%. Horizon Bancorp is a locally owned, independent, commercial bank holding company serving Northern Indiana and Southwest Michigan.Horizon also offers mortgage-banking services throughout the Midwest. Horizon Bancorp may be reached on the World Wide Web at www.accesshorizon.com.Its common stock is traded on the NASDAQ Global Market under the symbol HBNC. Statements in this press release which express “belief,” “intention,” “expectation,” and similar expressions, identify forward-looking statements.Such forward-looking statements are based on the beliefs of the Company’s management, as well as assumptions made by, and information currently available to, such management.Such statements are inherently uncertain and there can be no assurance that the underlying assumptions will prove to be accurate.Actual results could differ materially from those contemplated by the forward-looking statements.Any forward-looking statements in this release are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Contact:Horizon Bancorp James H. Foglesong Chief Financial Officer (219) 873 - 2608 Fax: (219) 874-9280 ### HORIZON BANCORPFinancial Highlights (Unaudited – dollars in thousands except share and per share data and ratios) (In thousands except per share data and ratios) Three Months Ended: Six Months Ended: June 30, March 31, June 30, June 30, June 30, 2007 2007 2006 2007 2006 End of period balances: Total assets $ 1,192,283 $ 1,151,886 $ 1,131,141 $ 1,192,283 $ 1,131,141 Investment securities 224,541 234,823 242,262 224,541 242,262 Commercial loans 295,018 276,732 266,999 295,018 266,999 Mortgage warehouse loans 78,716 79,504 106,432 78,716 106,432 Real estate loans 219,161 219,305 198,728 219,161 198,728 Installment loans 256,506 232,767 222,885 256,506 222,885 Non-interest bearing deposit accounts 82,635 87,341 86,427 82,635 86,427 Interest bearing transaction accounts 347,493 352,301 423,335 347,493 423,335 Time deposits 390,816 390,102 330,353 390,816 330,353 Short-term borrowings 86,689 62,279 72,988 86,689 72,988 Long-term borrowings 185,864 160,940 129,027 185,864 129,027 Stockholder’s equity 63,172 64,493 54,627 63,172 54,627 Average balances : Total assets $ 1,182,656 $ 1,161,105 $ 1,090,753 $ 1,165,896 $ 1,078,410 Investment securities 231,623 240,443 240,106 236,468 246,797 Commercial loans 287,522 273,019 265,044 280,271 269,110 Mortgage warehouse loans 80,222 86,587 93,741 83,387 86,505 Real estate loans 221,190 221,202 187,471 226,066 176,509 Installment loans 240,657 235,665 211,489 239,571 206,596 Non-interest bearing deposit accounts 76670 74,078 79,074 75,381 77,901 Interest bearing transaction accounts 343,906 355,590 345,603 349,716 366,166 Time deposits 396,667 419,736 369,805 408,137 350,482 Short-term borrowings 84,897 68,930 55,142 76,853 53,817 Long-term borrowings 187,168 135,434 158,316 151,758 149,869 Stockholder’s equity 65,302 63,089 55,736 64,532 55,610 Per share data: Basic earnings per share $ 0.63 $ 0.58 $ 0.58 $ 1.21 $ 1.04 Diluted earnings per share 0.62 0.57 0.57 1.19 1.02 Cash dividends declared per common share 0.15 0.14 0.14 0.29 0.28 Book value per common share 19.77 20.17 17.15 19.77 17.15 Market value - high 28.05 28.10 31.00 28.10 32.23 Market value - low 26.80 26.60 25.16 26.60 25.16 Basic average common shares outstanding 3,200,259 3,194,309 3,183,870 3,197,300 3,163,159 Diluted average common shares outstanding 3,243,537 3,239,479 3,209,294 3,241,524 3,205,780 Key ratios: Return on average assets 0.68 % 0.64 % 0.67 % 0.66 % 0.61 % Return on average equity 12.35 11.69 13.16 11.96 11.81 Net interest margin 3.00 2.85 3.11 2.97 3.15 Loan loss reserve to loans 1.02 1.07 1.11 1.02 1.11 Non-performing loans to loans 0.28 .38 0.17 0.28 0.17 Average equity to average assets 5.52 5.43 5.11 5.53 5.16 Bank only capital ratios: Tier 1 capital to average assets 7.17 % 7.13 7.24 % 7.17 % 7.24 % Tier 1 capital to risk weighted assets 9.86 10.28 10.40 9.86 10.40 Total capital to risk weighted assets 10.89 12.37 11.57 10.89 11.57 Horizon Bancorp and Subsidiaries Condensed Consolidated Balance Sheets (Dollar Amounts in Thousands) June 30,2007 (Unaudited) December31, 2006 Assets Cash and due from banks $ 24,893 $ 52,311 Interest-bearing demand deposits 1 1 Federal funds sold 6,500 Cash and cash equivalents 24,894 58,812 Interest-bearing deposits 4,407 898 Investment securities, available for sale 224,541 243,078 Loans held for sale 16,233 13,103 Loans, net of allowance for loan losses of $8,665and $8,738 840,736 835,096 Premises and equipment 23,861 23,394 Federal Reserve and Federal Home Loan Bank stock 12,087 12,136 Goodwill 5,787 5,787 Other intangible assets 2,234 2,412 Interest receivable 6,134 6,094 Other assets 31,369 21,620 Total assets $ 1,192,283 $ 1,222,430 Liabilities Deposits Noninterest bearing $ 82,635 $ 81,949 Interest bearing 738,309 832,024 Total deposits 820,944 913,973 Short-term borrowings 86,689 83,842 Long-term borrowings 185,864 115,951 Subordinated debentures 27,837 40,209 Interest payable 1,785 1,771 Other liabilities 5,992 4,807 Total liabilities 1,129,111 1,160,553 Commitments and Contingent Liabilities Stockholders’ Equity Preferred stock, no par value Authorized, 1,000,000 shares No shares issued Common stock, $.2222 stated value Authorized, 22,500,000 shares Issued, 5,010,406 and 4,998,106 shares 1,113 1,111 Additional paid-in capital 25,431 25,229 Retained earnings 57,678 54,196 Accumulated other comprehensive income (loss) (3,898 ) (1,507 ) Less treasury stock, at cost, 1,759,424 shares (17,152 ) (17,152 ) Total stockholders’ equity 63,172 61,877 Total liabilities and stockholders’ equity $ 1,192,283 $ 1,222,430 Horizon Bancorp and Subsidiaries Condensed Consolidated Statements of Income (Dollar Amounts in Thousands, Except Per Share Data) Three Months Ended June 30 Six Months Ended June 30 2007 (Unaudited) 2006 (Unaudited) 2007 (Unaudited) 2006 (Unaudited) Interest Income Loans receivable $ 15,774 $ 13,829 $ 30,758 $ 26,602 Investment securities Taxable 1,935 2,059 4,038 4,226 Tax exempt 857 762 1,718 1,485 Total interest income 18,566 16,650 36,514 32,313 Interest Expense Deposits 7,087 5,977 14,381 11,270 Federal funds purchased and short-term borrowings 798 592 1,635 990 Long-term borrowings 2,127 1,697 3,542 3,347 Subordinated debentures 512 548 1,278 1,060 Total interest expense 10,524 8,814 20,836 16,667 Net Interest Income 8,042 7,836 15,678 15,646 Provision for loan losses 365 225 590 605 Net Interest Income after Provision for Loan Losses 7,677 7,611 15,088 15,041 Other Income Service charges on deposit accounts 841 778 1,619 1,464 Wire transfer fees 91 103 185 189 Fiduciary activities 891 810 1,695 1,473 Gain on sale of loans 600 325 1,150 628 Increase in cash surrender value of Bank owned life insurance 231 118 463 226 Loss on sale of securities -0- (91 ) -0- (249 ) Other income 334 336 741 679 Total other income 2,988 2,379 5,853 4,410 Other Expenses Salaries and employee benefits 4,501 4,062 8,870 8,296 Net occupancy expenses 554 561 1,171 1,179 Data processing and equipment expenses 628 659 1,265 1,299 Professional fees 372 304 741 545 Outside services and consultants 217 255 476 538 Loan expense 275 263 547 488 Other expenses 1,426 1,321 2,759 2,594 Total other expenses 7,973 7,425 15,829 14,939 Income Before Income Tax 2,692 2,565 5,112 4,512 Income tax expense 676 731 1,252 1,229 Net Income $ 2,016 $ 1,834 $ 3,860 $ 3,283 Basic Earnings Per Share $ .63 $ .58 $ 1.21 $ 1.04 Diluted Earnings Per Share $ .62 $ .57 $ 1.19 $ 1.02
